737 N.W.2d 766 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Thurman JONES, Defendant-Appellee.
Docket No. 133317. COA No. 273193.
Supreme Court of Michigan.
September 14, 2007.
On order of the Court, the application for leave to appeal the February 1, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MARKMAN, J., dissents and states as follow:
Defendant indicated that he wished to speak to a police officer. When asked whether he understood that he had a right to an attorney, defendant responded, "Yes . . . can I have one now while we talk?" The officer then explained that defendant could either waive his right to an attorney and talk to the officer now or wait to talk to an attorney. Defendant then stated that he wished to waive his right to an attorney, signed a form waiving his right to an attorney, and spoke with the officer. Because defendant clearly indicated that he wished to waive his right to an attorney, defendant's statements to the officer should not have been suppressed. Therefore, I dissent from this Court's order denying leave to appeal; instead, I would reverse the judgment of the trial court.
TAYLOR, C.J., joins the statement of MARKMAN, J.